BARNARD, P. J.
This is a companion case to 4 Civil No. 2544 (ante, p. 235 [104 Pac. (2d) 831]), the decision in which has this day been filed. The plaintiff herein is the daughter of the plaintiff in the other action and she was injured in the same accident. The actions were tried together but separate appeals were taken which have been presented upon separate clerk's transcripts and on the same reporter’s transcript.  The questions involved and all material matters are identical in the two actions.
For the reasons given in the opinion referred to the judgment in favor of the plaintiff is reversed and the judgment notwithstanding the verdict in favor of the defendants Harrah and Stewart & Nuss, Inc., is affirmed.
Marks, J., and Griffin, J., concurred.
A petition by plaintiff and appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on September 19, 1940.